Citation Nr: 0028120	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  96-31 738A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from June 1981 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In December 1982 the veteran's claim for service connection 
for asthma was denied on the basis that his asthma existed 
prior to service and was not aggravated beyond normal 
progression by his active duty.  He was notified of this 
decision in a letter dated in December 1982.  The veteran did 
not perfect an appeal of this decision and it became final in 
December 1983.  In September 1995 the veteran submitted a 
request to reopen his claim and a statement from his mother 
regarding the existence of his asthma prior to service.  In 
November 1999, the RO received additional evidence, including 
a September 1996 report of VA examination and a November 1996 
report of Pulmonary Function Test.  In its November 1999 
Statement of the Case, the RO reviewed the claim of 
entitlement to service connection for asthma on a de novo 
basis.

In the November 1999 Statement of the Case, the RO did not 
base its determination on the issue of new and material 
evidence.  In Barnett v. Brown, 8 Vet. App. 1 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the Board is obligated to address the issue of new 
and material evidence regardless of the RO's action in 
resolving the claim.  Hence, the Board will proceed with a 
determination of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for asthma which was denied in December 1982.


FINDINGS OF FACT

1. The RO denied the claim of entitlement to service 
connection for asthma in December 1982; the veteran did 
not perfect an appeal from this decision.

2. The evidence received since the December 1982 
determination bears directly and substantially upon the 
issue at hand, is neither cumulative nor redundant, and is 
so significant that it must be considered in order to 
fairly decide the merits of the claim.

3. There is no competent medical evidence to show that the 
veteran currently has a disabling asthma condition.


CONCLUSIONS OF LAW

1. Evidence received since the final December 1982 
determination wherein the RO denied entitlement to service 
connection for an asthma condition is new and material, 
and the claim for service connection is reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 1991); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (1999).

2. The claim of entitlement to service connection for asthma 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background:  The veteran's original claim of 
entitlement to service connection for asthma was denied by 
the RO in a December 1982 rating decision.  At the time of 
the December 1982 rating decision, the evidence consisted of 
the veteran's service medical records.  

The veteran's service medical records include his August 1980 
report of enlistment examination which reflects that his 
lungs and chest were clinically normal and he reported no 
history of asthma.  A "SPEAR Worksheet" (Screening Physical 
Examination for Army Recruitment) was positive for trouble 
breathing to include asthma.  It was also noted that the 
veteran's mother said that he could have had asthma at an 
early age; however, he never went to a doctor for asthma.  
The veteran's service medical records show that he reported a 
long history of asthma and sought treatment for recurrent 
complaints of asthma, for which he was placed on physical 
profile.  A May 1982 Clinical Abstract notes that the veteran 
had a history since childhood of difficulty breathing at rest 
and with exercise.  It was recommended that the veteran be 
discharged.  A May 1982 report of Medical Board Proceedings 
notes that the veteran had moderately severe intrinsic asthma 
and mild allergic rhinitis.  It was noted that he experienced 
difficulty breathing at rest and with exercise.  The Medical 
Board recommended that the veteran be separated from service 
due to a condition which existed prior to service and which 
was not considered to have been aggravated therein.  The 
veteran's May 1982 report of separation examination reflects 
that he reported a history of asthma and clinical evaluation 
noted chronic allergic rhinitis and intrinsic asthma which 
was poorly controlled.

In December 1982, the RO issued a decision which denied 
entitlement to service connection for asthma.  It was held 
the veteran's asthma existed prior to service and was not 
aggravated beyond normal progression by his active duty.  The 
veteran was informed of this decision and he initiated an 
appeal from this decision but did not file a substantive 
appeal after receipt of a statement of the case which the RO 
issued in January 1983.

The veteran's September 1995 request to reopen his claim of 
service connection for asthma consisted of the following 
statement:  

I was denied service connection for asthma because 
the military doctor wrote a statement that I had 
the problem prior to entry onto active duty which 
is incorrect.  My family doctor, prior to my entry 
onto active duty, is deceased, however, my mother 
has provided a statement showing that I did not 
have the problem prior to service and that I 
participated in sports all through high school.  
Therefore, I ask for further consideration for my 
claim for asthma with this new and material 
evidence showing that I did not have asthma prior 
to entry onto active duty ...

Attached to his request to reopen, the veteran included a 
statement from his mother which included the following:

My son, [the veteran], has never been treated for 
nor diagnosed with asthma while living with me.  
[The veteran] actively participated in basketball, 
football, softball, and track all through high 
school.

The family physician has since deceased.  

Upon consideration of the foregoing, by an April 1996 rating 
decision, the RO determined that new and material evidence to 
reopen the veteran's claim of entitlement to service 
connection for asthma had not been presented and denied the 
veteran's claim.  The veteran perfected a timely substantive 
appeal of this decision.

The veteran's July 1996 VA Form 9, Appeal to Board of 
Veterans' Appeals, included the following:

I never had asthma prior to being on active duty 
and it is not recorded in any medical history that 
such was the case prior to the on-set while on 
active duty.  The physician that stated that my 
condition has it's origin prior to entry on active 
duty gave his speculative opinion and it is 
unfounded and unjustified by medical history.  My 
mother's letter proved that the statement of having 
asthma prior to service is unsubstantiated.  Thus, 
this letter is new and material evidence that meets 
the criteria of new and material evidence to reopen 
my claim.

With respect to statements contained in his service medical 
records which had been attributed to him by the examining 
physician, the veteran claimed that he had "never made such 
statements and was never treated at Ft. Knox, Ky. for asthma 
and never, repeat, never used Primatene Mist."  The veteran 
also referred to the "SPEAR Worksheet" which noted his 
mother's statement that he could have had asthma at an early 
age; however, he never went to a doctor for asthma.  He 
claimed that this statement confirmed that he was never 
treated for asthma prior to his period of military service.  
The veteran concluded that service connection for asthma was 
warranted because he never had asthma prior to entering 
military service and it had its origin in military service.  
Alternatively, the veteran contended that if his asthma 
existed prior to service, it was aggravated by such service.  
He requested that he be granted service connection for asthma 
based upon the statement from his mother "who attests that 
[he] never had asthma prior to entry on active duty."

A September 1996 report of VA Examination reflects that the 
veteran reported that the first time he ever had any problems 
with breathing was in 1981 to 1982, during his period of 
military service.  He complained of asthma attacks which 
occurred about one time per month, lasted about two hours 
with lesser symptoms throughout the day, and were weather 
related.  He reported that the asthma attacks were worse when 
it was wet and cold and seemed to be precipitated by 
exercise.  The veteran reported that when he had an asthma 
attacks he would get short of breath and be unable to talk.  
There would be some wheezing, and his chest would feel tight.  
He stated that his last attack occurred one week previously.  
He also reported that he takes no medication.  He goes 
outside to get fresh air and he sometimes rubs Vicks ointment 
on his upper chest.  Physical examination revealed that the 
veteran's lungs were clear to percussion and auscultation and 
his heart was normal.  The following diagnosis was given:  

Asthma, by history, not by physical 
examination.  This has been present for 
about 14 years.  It apparently was not 
present before coming to Ft. (sic)  Not 
substantiated by PFTs.

In a statement of the case issued in November 1999, the RO 
informed the veteran of the following:

Compensation is payable for a disease or 
injury which causes a disabling physical 
or mental limitation.  The evidence 
regarding asthma fails to show a 
disability for which compensation may be 
established.  There has been no actual 
medical evidence submitted to show that a 
disability is present or has been treated 
since service.  It is therefore not a 
well-grounded claim which can be 
resolved.  In order to establish a well-
grounded claim, it is necessary to 
provide evidence which demonstrates an 
actually disabling condition.


New and Material Criteria and Analysis:  As noted above, the 
veteran's claim of entitlement to service connection for 
asthma foot was denied in December 1982.  The veteran was 
properly notified of that determination, and he did not 
perfect an appeal.  As such, the December 1982 decision 
became final.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 19.153 
(1993 ).

However, despite the finality of a final decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or obtained with respect 
to the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Court of Appeals for the Federal Circuit (Federal 
Circuit) in Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 
1998), indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."

The United States Court of Appeals for Veterans Claims 
(Court), in Elkins v. West, 12 Vet. App. 209 (1999), 
announced a three-step analysis to apply in determining 
whether to reopen previously and finally denied claims.  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 
1991).  Third, if the claim is well grounded, the Board may 
then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. § 
5107(b) has been fulfilled.

In this case, the additional evidence presented includes a 
statement from the veteran's mother, which contends that the 
veteran was never treated for or diagnosed with asthma prior 
to enlistment; statements from the veteran, and a September 
1996 report of VA examination.  The Board finds that the 
additional evidence is new and that it bears directly and 
substantially on the specific matter at issue.  Further, the 
evidence presented is significant enough that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156.  Moreover, this evidence is sufficient 
to reopen the veteran's claim because it arguably contributes 
to a more complete picture of the circumstances surrounding 
the origin of the veteran's asthma.  See Hodge, 155 F.3d at 
1363.  Accordingly, the Board concludes that the additional 
evidence presented since the RO's December 1982 rating 
decision is new and material and the claim for service 
connection for asthma is reopened.

Well-Grounded Criteria and Analysis:  Pursuant to Elkins, now 
that the Board has decided to reopen the veteran's claim, it 
must further determine whether said claim is well grounded.  
A person who submits a claim to VA has the burden of 
providing evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. § 5107(a); see Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990) (defining a well-grounded claim as one that is 
plausible; a claim that is meritorious on its own or capable 
of substantiation).  A mere allegation of service connection 
is not sufficient; there must be evidence in support of the 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

A well-grounded claim generally requires (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Courts prior definition of a well-
grounded claim as set forth in Caluza, 7 Vet. App. at 506); 
Grottveit, 5 Vet. App. at 93.  This burden may not be met 
merely by presenting lay testimony, as lay persons are not 
competent to offer medical opinions.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  Lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded under 38 
U.S.C.A. § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

The Board acknowledges that the veteran was treated for 
asthma during service; however, after careful review of the 
entire record, the Board finds no current diagnosis of 
asthma.  Significantly, upon VA examination in September 
1996, the diagnosis was asthma by history, not by physical 
examination and not substantiated by pulmonary function 
testing.  In fact, the veteran has not indicated that he has 
been treated for asthma at any time after his release from 
active duty.

In this case, the veteran has submitted no medical evidence 
demonstrating presently disabling asthma.  The only evidence 
that the veteran presently suffers from asthma consists of 
statements provided by the veteran.  In this regard the Board 
notes that, while a lay person is competent to provide 
evidence on the occurrence of observable symptoms during and 
following service, such a lay person is not competent to make 
a medical diagnosis or render a medical opinion which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Therefore, if 
the determinant issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to 
make the claim well grounded.  Grottveit, supra at 92-93.  
The statements of the veteran, that he currently suffers from 
asthma, are not considered to be competent medical evidence 
for rendering such a diagnosis.

Even though the VA examiner in September 1996 indicated that 
the veteran had an asthmatic condition, no evidence has been 
submitted to show that the veteran has a currently existing 
asthmatic disability.  In Degmetich v. Brown, 104 F.3d 1328 
(1997), the Federal Circuit noted that VA statutes governing 
payment of benefits for disability allow payment for 
disability existing on and after the date of application.  
The RO notified the veteran that the evidence regarding 
asthma failed to show a disability for which compensation may 
be paid.  The veteran was advised that no actual medical 
evidence had been submitted to show that a disability was 
present or had been treated since service.  The veteran did 
not respond.

After consideration of all the evidence, the Board finds that 
the evidence proffered by the appellant is insufficient to 
establish a well-grounded claim.  The evidence fails to show 
that the appellant currently has a disabling asthmatic 
condition.  Consequently, the claim for service connection 
for asthma must be denied.  As the veteran has not submitted 
the evidence necessary for well-grounded claims, a weighing 
of the merits of the claims are not warranted, and the 
reasonable doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Since the veteran's claim is not well grounded, the third 
step of the three-step test in Elkins, supra, is 
inapplicable.

The Board further finds that the appellant has not indicated 
the existence of any additional evidence that would well 
ground this service connection claim.  See McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  The Court has held that 
absent the submission of a well-grounded claim VA cannot 
undertake to assist in developing facts pertinent to a claim.  
Morton v. West, 12 Vet. App. 477, 486 (1999).

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise a claimant of evidence needed 
to complete the application.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  The Board finds that the RO has advised the 
veteran of the evidence necessary to establish a well-
grounded claim, and the veteran has not indicated the 
existence of any medical evidence that has not already been 
obtained or requested that would well ground his claim.  
McKnight v. Brown, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 
F.3d 1464.  Further, by this decision, the Board is informing 
the veteran of the evidence which is lacking and that is 
necessary to make his claim well grounded.


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
asthma, the appeal is granted to this extent.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for asthma, the appeal is 
denied.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals


 

